Case 8:18-cv-02608-SDM-AAS Document 206-4 Filed 10/30/19 Page 1 of 6 PageID 6192




                                Exhibit 4
Case 8:18-cv-02608-SDM-AAS Document 206-4 Filed 10/30/19 Page 2 of 6 PageID 6193
Case 8:18-cv-02608-SDM-AAS Document 206-4 Filed 10/30/19 Page 3 of 6 PageID 6194
Case 8:18-cv-02608-SDM-AAS Document 206-4 Filed 10/30/19 Page 4 of 6 PageID 6195
Case 8:18-cv-02608-SDM-AAS Document 206-4 Filed 10/30/19 Page 5 of 6 PageID 6196
Case 8:18-cv-02608-SDM-AAS Document 206-4 Filed 10/30/19 Page 6 of 6 PageID 6197
